Case 18-06961-MM13   Filed 12/07/18   Entered 12/07/18 18:36:34   Doc 18   Pg. 1 of 12
Case 18-06961-MM13   Filed 12/07/18   Entered 12/07/18 18:36:34   Doc 18   Pg. 2 of 12
Case 18-06961-MM13   Filed 12/07/18   Entered 12/07/18 18:36:34   Doc 18   Pg. 3 of 12
Case 18-06961-MM13   Filed 12/07/18   Entered 12/07/18 18:36:34   Doc 18   Pg. 4 of 12
Case 18-06961-MM13   Filed 12/07/18   Entered 12/07/18 18:36:34   Doc 18   Pg. 5 of 12
Case 18-06961-MM13   Filed 12/07/18   Entered 12/07/18 18:36:34   Doc 18   Pg. 6 of 12
Case 18-06961-MM13   Filed 12/07/18   Entered 12/07/18 18:36:34   Doc 18   Pg. 7 of 12
Case 18-06961-MM13   Filed 12/07/18   Entered 12/07/18 18:36:34   Doc 18   Pg. 8 of 12
Case 18-06961-MM13   Filed 12/07/18   Entered 12/07/18 18:36:34   Doc 18   Pg. 9 of 12
Case 18-06961-MM13   Filed 12/07/18   Entered 12/07/18 18:36:34   Doc 18   Pg. 10 of
                                       12
Case 18-06961-MM13   Filed 12/07/18   Entered 12/07/18 18:36:34   Doc 18   Pg. 11 of
                                       12
Case 18-06961-MM13   Filed 12/07/18   Entered 12/07/18 18:36:34   Doc 18   Pg. 12 of
                                       12
